Citation Nr: 0002319	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  99-06 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy, right upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for cerebral vascular 
accident (CVA) with neurological impairment, left upper and 
lower extremities.

5.  Entitlement to service connection for arthritis, multiple 
joints.

6.  Entitlement to service connection for traumatic 
arthritis, multiple joints.

7.  Entitlement to service connection for beriberi.

8.  Entitlement to service connection for malnutrition.

9.  Entitlement to service connection for ischemic heart 
disease.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  From November 1944 to May 1945, he was a prisoner of 
war (POW) of the German government.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
peripheral neuropathy, right upper extremity, and assigned a 
20 percent evaluation for that disability.  The RO also 
granted service connection for peripheral neuropathy, right 
lower extremity, and assigned a 10 percent evaluation for 
that disability.  The RO denied entitlement to service 
connection for diabetes mellitus, CVA with neurologic 
impairment, arthritis of multiple joints, traumatic arthritis 
of multiple joints, beriberi, malnutrition, and ischemic 
heart disease.    

In his substantive appeal, the veteran requested a hearing 
before the Board. However, in May 1999, he withdrew that 
request.  

The examiner who conducted a March 1998 VA examination 
concluded that the veteran had bilateral peripheral 
neuropathy of the lower extremities.  The RO has granted 
service connection for peripheral neuropathy of the right 
lower extremity, but has neither granted nor denied 
entitlement to service connection for peripheral neuropathy 
of the left lower extremity.  The Board is required to review 
all issues which are reasonably raised from a liberal 
interpretation of the appellant's 

substantive appeal.  Meyers v. Derwinski, 1 Vet. App. 127 
(1991); EF v. Derwinski, 1 Vet. App. 324 (1991); see 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.202 (1999).  
The Board is of the opinion that a claim for entitlement to 
service connection for peripheral neuropathy of the left 
lower extremity is reasonably raised.  This issue is 
therefore referred to the agency of original jurisdiction.  
The Board notes that remand is not proper at this time, as 
the RO has not made an initial determination regarding the 
referred issue.  See Manlinicon v. West, 12 Vet. App. 238 
(1999). 


FINDINGS OF FACT

1.  Disability of the right upper extremity is manifested by 
marked atrophy of the intrinsic muscles of the right hand.  

2.  The veteran's service-connected peripheral neuropathy, 
right lower extremity, is currently manifested by a decreased 
deep tendon reflex at the right knee, absent right ankle 
jerk, decreased sensation to pin-prick in a stocking/glove 
pattern, and absent vibratory sense in the right ankle.

3.  There is no medical evidence linking the veteran's 
current diagnosis of diabetes mellitus to his active service 
or to his history as a former prisoner-of-war (POW).

4.  There is no medical evidence linking the veteran's 
current diagnosis of CVA with neurologic impairment to his 
active service or to his history as a former POW.

5.  There is no medical evidence linking the veteran's 
current diagnosis of arthritis, multiple joints, to his 
active service or his history as a former POW.

6.  There is no medical evidence of a diagnosis of traumatic 
arthritis of any joint.

7.  The veteran experienced malnutrition and had beriberi 
while a POW, but there is no medical evidence of a current 
diagnosis of either condition, and there are no current 
medically-diagnosed residuals of malnutrition or beriberi 
except peripheral neuropathy, for which service connection 
has already been granted.

8.  There is no evidence that the veteran had localized edema 
while a POW or as a result of his internment, and there is no 
evidence of a medical diagnosis of beriberi heart disease or 
medical evidence linking a current diagnosis of ischemic 
heart disease to the veteran's service or to his history as a 
POW.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for peripheral neuropathy, right upper extremity, are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8512 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity, are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (1999).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's claim of entitlement to service connection 
for cerebral vascular accident with neurologic impairment, 
left upper and lower extremities, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran's claim of entitlement to service connection 
for arthritis, multiple joints, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

6.  The veteran's claim of entitlement to service connection 
for traumatic arthritis, multiple joints, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

7. The veteran's claim of entitlement to service connection 
for beriberi is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8. The veteran's claim of entitlement to service connection 
for malnutrition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

9.  The veteran's claim of entitlement to service connection 
for ischemic heart disease is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has various disabilities related 
to his experience as a POW.  In particular, the veteran 
asserts that arthritis or traumatic arthritis developed in 
multiple joints as a result of sleeping on the ground while 
he was a POW.  He also asserts that he suffered from beriberi 
and malnutrition caused by lack of adequate diet.  He also 
contends that he has ischemic heart disease and sustained a 
CVA with neurologic impairment, left extremities, and is a 
diabetic, as a result of the stress induced by his internment 
as a POW.  The veteran also contends that he is entitled to 
higher initial evaluations for service-connected peripheral 
neuropathy, right upper extremity and right lower extremity.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Carbino v. Gober, 10 Vet. 
App. 507 (1997), Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [Section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Until a well-grounded 
claim is established, the duty to assist does not attach.  
See Epps v. Gober, 126 F.3d 1464, 1468-70 (Fed. Cir. 1997).

The veteran's contentions as to the propriety of the initial 
evaluations of his service-connected peripheral neuropathy 
present well-grounded claims.  See Fenderson v. 

West, 12 Vet. App. 119 (1999).  Disability evaluations are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Where 
an appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, the entire period of initial 
evaluation is to be considered to ensure that consideration 
is given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

As to each of the veteran's claims for service connection, in 
order to establish a well-grounded claim, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 

Service connection can also be established on a presumptive 
basis for certain chronic disabilities when the evidence 
shows that a veteran served for 90 days or more during a 
period of war, and the disability becomes manifest to a 
degree of 10 percent or more after active military service, 
notwithstanding that there is no evidence of the disability 
during the period of service.  38 U.S.C.A. § 1112; Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).  

If a veteran was a POW and was held captive for a period of 
not less than 30 days, post-traumatic osteoarthritis, 
beriberi (including beriberi heart disease), malnutrition 
(including optic atrophy associated with malnutrition), and 
peripheral neuropathy, except where directly related to 
infectious causes, shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge 
from service, notwithstanding lack of in-service evidence.  
38 C.F.R. § 3.309(c); see Greyzck v. West, 12 Vet. App. 288, 
291 (1999).  These presumptions are rebuttable by affirmative 
evidence offered to the contrary.  38 C.F.R. § 3.307; Darby 
v. Brown, 

10 Vet. App. 243, 246 (1997).  A claim of service connection 
for a presumptive disease by a former POW is well grounded if 
the claimant presents a current diagnosis that the disease is 
10 percent disabling.  See Goss v. Brown, 9 Vet. App. 109, 
113 (1996).  The credibility of the evidence is presumed when 
determining whether a claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).   

38 C.F.R. § 3.307(d) provides that evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.

Summary of the Medical Evidence

The veteran's service medical records are essentially devoid 
of any medical evidence pertinent to the claims at issue in 
this appeal.  The service medical records reflect that the 
veteran weighed 185 pounds on examination for active duty, 
and weighed 177 pounds at the time of separation examination 
in December 1945.  The records tend to establish that the 
veteran was a POW.  

The veteran's initial post-service application for benefits, 
submitted in February 1946, is essentially devoid of evidence 
pertinent to the claims on appeal.  The veteran's November 
1982 VA examination is also essentially devoid of evidence 
pertinent to the claims on appeal.

The summary of private hospitalization in March 1995 reflects 
that the veteran sustained an acute CVA.  An old inferior 
wall myocardial infarction (MI) was also diagnosed.  The 
summary of private hospitalization from June 1995 to July 
1995 reflects that congestive heart failure was diagnosed 
after an acute onset of shortness of breath.  It was also 
determined that use of insulin was required to control 
diabetes mellitus.  

On VA examination conducted in March 1998, the veteran 
reported losing his toenails as a result of beriberi while a 
prisoner of war.  The veteran reported a history of diabetes 
mellitus since 1985.  The veteran also reported residual 
left-sided weakness as the result of a CVA and MI in March 
1995.  There was atrophy of the intrinsic hand muscles.  
There was no tremor or fasciculation of the right hand or 
arm.  Deep tendon reflexes were 2/4 on the right and 3/4 on 
the left through the knee.  Ankle jerks were 0/4 bilaterally.  
There was decreased pinprick sensation in a stocking-glove 
fashion to the knees bilaterally.  There was no vibratory 
sense in the right ankle.  The diagnostic impressions and 
diagnoses included, in pertinent part: beriberi while in 
service secondary to malnutrition as a POW; residuals of 
stroke; diabetes mellitus; cerebrovascular disease; coronary 
artery disease, status post MI and congestive heart failure; 
and, peripheral neuropathy, "likely secondary to a 
combination of diabetes mellitus and remote malnutrition."  
Another VA examiner stated that the veteran had peripheral 
neuropathy in the lower extremities bilaterally "could be" 
a manifestation of beriberi suffered as a POW.

1.  Claim for Increased Initial Evaluation, Peripheral 
Neuropathy, Right Arm

The medical evidence reflects that the only current 
neurologic impairment of the right upper extremity is marked 
atrophy of the intrinsic hand muscles.  While the general 
medical examiner noted the veteran had an intention tremor of 
the right hand, the neurologic examiner specified that there 
was no tremor.  There is no other diagnosis of a tremor of 
the right hand in any other medical evidence or opinion of 
record.  The preponderance of the medical evidence 
establishes that the veteran does not currently have an 
intention tremor of the right hand.  No other abnormality or 
neurologic sign, symptom, or finding as to the right upper 
extremity was noted.  

The veteran's service-connected right upper extremity 
disability is evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8512, which provides the criteria for evaluations of 
complete or incomplete paralysis of the lower radicular nerve 
group of either upper extremity, with evaluation of neuritis 
(Diagnostic Code 8615) or neuralgia (Diagnostic Code 8715) 
rated as for incomplete paralysis under Diagnostic Code 8512.  
Mild incomplete paralysis warrants a 20 percent evaluation.  
Moderate incomplete paralysis of the lower radical nerve 
group of the major extremity warrants a 40 percent 
evaluation.  Complete paralysis of the lower radical nerve 
group of the major extremity, warrants a 70 percent 
evaluation.  

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of complete or partial loss of use of one or 
more extremities, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  

In this case, the only medical evidence of any abnormality or 
symptomatic manifestation of impairment of the right hand is 
atrophy of the intrinsic muscles.  There is no evidence of 
complete paralysis of the right hand or of atrophy of any 
other muscle group.  This objective finding, in the absence 
of any other evidence of abnormality of the right hand, 
warrants a finding of mild incomplete paralysis, so as to 
meet the criteria for a 20 percent evaluation, but no more.  
The preponderance of the evidence is against a finding that 
the veteran's peripheral neuropathy of the right upper 
extremity met the criteria for an evaluation in excess of 20 
percent at any time during this initial evaluation period.  

2.  Claim for Increased Initial Evaluation, Peripheral 
Neuropathy, Right Leg 

The veteran's service-connected right lower extremity 
disability is evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, which provides the criteria for evaluation of 
paralysis of the sciatic nerve.  Under Diagnostic Code 8520, 
a 10 

percent rating is warranted for incomplete mild paralysis of 
the sciatic nerve; 20 percent is warranted for incomplete 
moderate paralysis; and, 40 percent is warranted for 
incomplete moderately severe paralysis.  Neuritis (Diagnostic 
Code 8620) or neuralgia (Diagnostic Code 8720) may be 
evaluated as for incomplete paralysis under Diagnostic Code 
8520.  When the involvement is wholly sensory, the rating is 
for mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.  

In this case, the medical evidence reflects that the veteran 
has decreased deep tendon reflexes, decreased sensation to 
pinprick, and lacks vibratory sense at the knee, in the left 
lower extremity.  However, there is no evidence of loss of 
motor strength or function of the right lower extremity.  
While the evidence reflects that the veteran has difficulty 
walking, and uses a wheelchair for more than short distances, 
the medical evidence reflects that it is impairment of the 
left lower extremity, not of the right lower extremity, which 
results in these functional limitations. 

The Board finds that the veteran's right lower extremity 
closely approximates sensory involvement only, so as to 
warrant a finding of mild incomplete paralysis, meeting the 
criteria for a 10 percent evaluation.  The Board finds that 
decreased deep tendon reflexes, in the absence of any medical 
evidence of loss of motor function or functional ability, is 
not a disability of such severity as to approximate 
incomplete moderate paralysis.  The Board finds that the 
evidence does not more nearly approximate the criteria for a 
20 percent evaluation for peripheral neuropathy of the right 
lower extremity.  
See 38 C.F.R. § 4.7 (1999).

The Board has also considered whether an increased rating on 
an extraschedular basis is warranted, for either right upper 
extremity or right lower extremity peripheral neuropathy.  In 
exceptional cases where the schedular evaluation is found to 
be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits may approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or 

disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 U.S.C. § 3.321(b)(1).  
This regulation "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required."  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In 
this case, the Board notes that the veteran has not presented 
any evidence that the residuals of peripheral neuropathy had 
required frequent hospitalizations, have required any 
outpatient medical treatment, or that they have markedly 
interfered with his employment or his activities of daily 
living.  The Board agrees with the RO's apparent 
determination that referral for extraschedular consideration 
was not warranted. 

3.  Claims for Service Connection for Diabetes Mellitus and 
CVA

While the record does contain evidence demonstrating that the 
veteran presently suffers from diabetes and from the 
residuals of a CVA, there is no medical evidence of in-
service incurrence or aggravation of either disorder, nor is 
there any evidence of such disorders proximate to service, 
nor is there any evidence of a medical nexus between either 
disorder and his service.  

The veteran states that the etiology of his osteoarthritis 
was due to the hardships and trauma that he experienced as a 
POW.  However, lay testimony is not considered competent 
medical evidence to establish the medical etiology of a 
disorder because lay persons are not competent to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Establishing service connection generally requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza, 7 Vet. 
App. at 506; see also Grottveit, supra.  While the veteran 
may testify as to events that occurred and as to symptoms, 
his lay opinion regarding 

etiology, even as to medical results of his experiences as a 
POW, is not sufficient to establish a well-grounded claim.  

The Board further notes that the onset of diabetes was 
diagnosed in the mid-1980's, and a CVA was diagnosed in the 
mid-1990's.  Since neither of these diseases developed until 
nearly 40 years or more elapsed after the veteran's service 
discharge, it would be unreasonable for the Board to conclude 
that the diseases were linked to the veteran's service, or to 
his experiences as a POW, in the absence of medical evidence 
establishing such a link.  As noted, there is no medical 
evidence to support the veteran's allegation that these 
diseases are related to the veteran's POW experiences.  

Diabetes is not among the diseases which may be presumed 
service-connected based on the veteran's status as a POW, nor 
is CVA among the diseases which may be presumed service-
connected for a POW.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Thus, as to the claims for service 
connection for diabetes and CVA, the veteran has failed to 
satisfy the second and third Caluza requirements, and has not 
established well-grounded claims.

The veteran has been notified, in the May 1998 rating 
decision and in the March 1999 statement of the case, 
regarding the evidence required to establish well-grounded 
claims generally, and of the specific evidence required to 
establish a well-grounded claim for service connection for 
arthritis or traumatic arthritis.  He has not identified any 
additional medical evidence which might service to well 
ground the claims.  Absent a well-grounded claim, the 
Secretary has no duty to assist the veteran to further 
develop the facts pertinent to the claim.  Epps, 126 F.3d at 
1469.  The claims must be denied. 

4.  Claims for Service Connection for Arthritis and Traumatic 
Arthritis

The veteran has failed to provide any medical evidence of in-
service incurrence or aggravation of arthritis or any 
evidence of a medical nexus between arthritis and his 

service.  Thus, as to the claim for service connection for 
arthritis of multiple joints, the veteran has failed to 
satisfy the second and third Caluza requirements.  

The record is negative for a diagnosis of post-traumatic 
osteoarthritis or a competent medical opinion linking current 
arthritis of multiple joints to the veteran's service.  
Without current evidence of a specific medical diagnosis of 
post-traumatic osteoarthritis, presumptive service connection 
for a POW who develops traumatic arthritis is not available.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

In his attempt to establish a well-grounded claim, the 
veteran suggests that the etiology of his osteoarthritis was 
due to the hardships and trauma that he experienced as a POW.  
However, lay testimony is not considered competent medical 
evidence to establish the medical etiology of a disorder 
because lay persons are not competent to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the veteran may testify as to events that occurred and as to 
symptoms, his lay opinion regarding etiology, even as to 
medical results of his experiences as a POW, is not 
sufficient to establish a well-grounded claim.  

The veteran has been notified, in the May 1998 rating 
decision and in the March 1999 statement of the case, 
regarding the evidence required to establish well-grounded 
claims generally, and of the specific evidence required to 
establish a well-grounded claim for service connection for 
arthritis or traumatic arthritis.  He has not identified any 
additional medical evidence which might service to well 
ground the claims.  Absent a well-grounded claim, the 
Secretary has no duty to assist the veteran to further 
develop the facts pertinent to the claim.  Epps, 126 F.3d at 
1469.  The claims must be denied. 

5.  Claims for Service Connection for Beriberi and 
Malnutrition

In this case, although there is no evidence as to incurrence 
of beriberi or 

malnutrition in the veteran's service medical records, 
medical opinions stated in the March 1998 reports of VA 
examinations reflect that the veteran had beriberi secondary 
to malnutrition as a POW.  The examination reports further 
reflect that the veteran has peripheral neuropathy, "likely 
secondary to a combination of diabetes mellitus and remote 
malnutrition."  Another opinion reflects that the veteran's 
current diagnosis of peripheral neuropathy "could be a 
manifestation of beriberi suffered as a prisoner of war."  

The Board notes that beriberi and malnutrition are among the 
diseases which may be presumed service-connected if 
manifested to a degree of 10 percent or more any time after 
service.  However, while the medical evidence reflects that 
the veteran likely incurred both malnutrition and beriberi 
while a POW, the only residual of either is peripheral 
neuropathy.  The veteran has already been awarded service 
connection for peripheral neuropathy as a separate disease 
entity. 

Service connection may not be granted for beriberi, as there 
is no current diagnosis of beriberi.  Similarly, there is no 
current diagnosis of malnutrition.  Rather the assigned 
diagnosis is "remote malnutrition."  While it would not be 
incorrect to characterize the veteran's award of service 
connection for peripheral neuropathy as "peripheral 
neuropathy, residual to beriberi and/or malnutrition," the 
fact that the RO did not so specify does not entitle the 
veteran to a separate award of service connection for 
beriberi or malnutrition unless or until there is medical 
diagnosis of beriberi or malnutrition as a current disease 
entity, or until there is medical identification of some 
current manifestation of those diseases for which the veteran 
has not yet been awarded service connection.

The Board notes that, even if service connection were to be 
granted for the history of beriberi or malnutrition, such an 
award of service connection would not result in any benefit 
to the veteran.  In the absence of evidence of any current 
disability other than peripheral neuropathy, there would be 
no manifestations ratable under the criteria for evaluation 
of service connection disabilities, since peripheral 

neuropathy, having already been separately evaluated, cannot 
be the basis of a compensable evaluation for either beriberi 
or malnutrition.  38 C.F.R. § 4.14 (evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided); see Brady v. Brown, 4 Vet. App. 
203 (1993) (veteran may not receive separate ratings for a 
psychiatric disorder and physical symptoms associated with 
the disorder, because rating the conditions separately would 
compensate the veteran twice for the same disorder).  

6.  Claim for Service Connection for Ischemic Heart Disease

There is no evidence of ischemic heart disease (ISD) or of 
localized edema in the veteran's service medical records.  
The veteran did not seek service connection for ISD in his 
1946 original application for benefits.  There is no post-
service medical evidence of ISD in the veteran's November 
1982 VA examination or subsequent private medical records 
prior to the 1990s, more than 40 years after the veteran's 
service separation.  In a March 1998 history of his medical 
complaints related specifically to his status as a former POW 
(VA Form 10-0048), the veteran specifically denied that he 
experienced any swelling in the joints, legs or feet, or 
muscles, while in captivity.  There is no medical evidence or 
opinion linking the veteran's current diagnosis of ISD to his 
active service or any incident thereof.  

The Board notes that presumptive service connection is 
applicable to establish a well-grounded claim where a former 
POW is diagnosed with beriberi heart disease.  The 
regulations define beriberi heart disease as ISD in a former 
POW who experienced localized edema during captivity.  
38 C.F.R. § 3.309(c), Note.  There is no subjective 
allegation or objective medical evidence that the veteran had 
localized swelling or currently has a diagnosis of beriberi 
heard disease or ISD as a result of beriberi.  The Board 
notes in particular that examiners who conducted VA 
examinations specifically noted the possibility of an 
etiologic link between beriberi and other medical conditions 
with which the veteran has been diagnosed, but did not 
indicate any link between the diagnosis of beriberi in 
service and current ISD.  While there is no duty to develop a 
claim which is not well-grounded generally, the Board finds 
that any additional duty applicable in this case based on the 
veteran's status as a former POW has been met.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In 
the absence of any evidence that the veteran's ISD is related 
to beriberi, the presumption is not available to establish a 
well-grounded claim in this case.  

The Board has considered whether there is any medical 
evidence or opinion establishing service connection for ISD 
not diagnosed as related to beriberi.  However, the record is 
devoid of any evidence to suggest service incurrence or 
aggravation of a cardiac condition.  In the absence of any 
competent medical evidence or opinion relating ISD, which was 
first diagnosed more than 40 years after the veteran's 
separation from service, as required to establish a well-
grounded claim generally, the veteran has not established a 
well-grounded claim.  As noted above, the veteran has been 
advised of the evidence required to establish a well-grounded 
claim.  The claim must be denied.


ORDER

An initial evaluation in excess of 20 percent for peripheral 
neuropathy, right upper extremity, is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right lower extremity, is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for cerebral vascular 
accident (CVA) with neurological impairment, left upper and 
lower extremities, is denied.

Entitlement to service connection for arthritis of multiple 
joints is denied.

Entitlement to service connection for traumatic arthritis of 
multiple joints is denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for malnutrition is denied.

Entitlement to service connection for ischemic heart disease 
is denied.






		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals


 



